Name: 2006/777/EC: Commission Decision of 14 November 2006 on a financial contribution from the Community towards the eradication of classical swine fever in Germany in 2006 (notified under document number C(2006) 5375)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  environmental policy;  EU finance;  health;  means of agricultural production;  economic policy;  Europe
 Date Published: 2006-11-15; 2007-06-05

 15.11.2006 EN Official Journal of the European Union L 314/37 COMMISSION DECISION of 14 November 2006 on a financial contribution from the Community towards the eradication of classical swine fever in Germany in 2006 (notified under document number C(2006) 5375) (Only the German text is authentic) (2006/777/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. With a view to helping to eradicate classical swine fever as rapidly as possible, the Community may contribute financially to eligible expenditure borne by the Member States. (2) The payment of Community financial support towards emergency measures to combat classical swine fever is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (2). That Regulation applies to Community financial contributions granted to Member States in respect of eligible expenditure as defined therein for certain disease eradication measures in the situations referred to in Article 3(1) of Decision 90/424/EEC. (3) An outbreak of classical swine fever occurred in Germany in 2006. The emergence of that disease represents a serious risk to the Community's livestock population. (4) Under Commission Decision 2006/346/EC of 15 May 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/274/EC (3), Germany was required to carry out certain protection measures relating to classical swine fever. Those measures include the preventive depopulation of all pig holdings situated in the protection zone of a confirmed outbreak in the municipality of Borken in North Rhine Westphalia. (5) Accordingly, Germany took the necessary emergency measures in order to avoid the spread of classical swine fever. (6) On 12 September 2006, Germany provided the financial information required prior to the granting of Community financial support in accordance with Article 6 of Regulation (EC) No 349/2005. (7) Germany has fully complied with its technical and administrative obligations as set out in Article 3 of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (8) The payment of the Community financial contribution must be subject to the condition that the planned activities were actually implemented and that the authorities provide all the necessary information within the set deadlines. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community 1. A financial contribution from the Community shall be paid to Germany towards the costs incurred in taking emergency measures to combat classical swine fever in 2006, including the measures provided for in Article 5(2) of Decision 2006/346/EC. 2. That financial contribution shall be 50 % of the expenditure eligible for Community funding. It shall be paid in accordance with the conditions provided for in Regulation (EC) No 349/2005. Article 2 Payment arrangements A first tranche of EUR 5 000 000 shall be paid as part of the Community financial contribution provided for in Article 1. Article 3 Addressee This Decision is addressed to The Federal Republic of Germany. Done at Brussels, 14 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Commission Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 128, 16.5.2006, p. 10. Decision as last amended by Decision 2006/391/EC (OJ L 150, 3.6.2006, p. 24).